Title: To Thomas Jefferson from Pseudonym: "L. M.", 3 March 1807
From: Pseudonym: “L. M.”
To: Jefferson, Thomas


                        
                            Sir,
                            
                            March 3d. 1807.
                        
                        The publications against Gideon Granger have excited the indignation of the Republican party to a high
                            degree. To keep such a man in Office, is harbouring a Viper in your own Bosom, is the sentiment of all.—His discharge from
                            that important Office is sincerely wished for.
                        We admit, that it is not pleasant, to dismiss men from Office, and that it should be cautiously done; but,
                            Sir, forbearance with some Men, encourages them to progress in their evil designs, and insolence. In our opinion, this Man
                            has expressed himself so clear and full to Luther Loomis, that no Man can doubt his hearts wish, to rejoice in a
                            separation of the Western States from the Eastern. A Man of such principles is not deserving Public favour and pay; the
                            sooner he is discharged the better. Such Men are dangerous in Republics.
                        You can find Men, Sir, who served their Country in perilous times, as capable, and as well qualified, to
                            discharge the duties, appertaining to the Office of Postmaster General, as Gideon; and permit me to add, more deserving
                            the appointment than he is; for I have not heard or read of his having served his Country, during our struggle for
                            independence, and such ought not to be prefered to those that have. We poor Revolutionary Officers have been too much
                            neglected and forgotten. 
                  Your friend &c. &c.
                        
                            L. M.
                        
                    